DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication filed on 08/12/2021. 
The claims 2, 6, 7 and 17 have been canceled by the applicant.
The claims 21-24 have been newly added by the applicant.
The prior art on record that it is not being used in the rejection of the claims and remains relevant after the examiner’s updated search includes: Wei Et al. US. Pat. No. 11212780; Enhancing Handover Performance Using Radio Resource Control Diversity.

Response to Arguments
Applicant's arguments with respect to claim(s) 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 8-16 and 18-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dudda et al. (U.S. Pub. 20150365872) in view of Jian (C.N. Pub. 102752787).

Regarding claim 1 Dudda disclose a measurement method, comprising: receiving, by a terminal device from a network device para. 7, “in which a measurement configuration is sent from the source eNodeB 204 to the user equipment 202”, 
configuration information for the terminal device to measure at least one network resource associated with a secondary cell para. 7, Fig. 2, “the user equipment 202 performs in a step 212 an A3 event in which a signal strength or signal quality of the target eNodeB 208 may be detected to be better compared to a signal strength or signal quality of the source eNodeB 204”; and
wherein the terminal device supports carrier aggregation aggregating at least two carriers, and wherein each of the at least two carriers corresponds to a primary cell or the secondary cell para. 20, “Each network point that the UE is aggregating may define a stand-alone cell or it may not define a stand-alone cell. In this respect, the term “stand-alone cell” may particularly denote that each network point, hence each cell, may represent a separate cell from a perspective of a UE”.
Dudda do not specifically disclose measuring, by the terminal device, the at least one network resource in a radio resource control (RRC) idle mode according to the configuration information to obtain a measurement result of the at least one network resource. However Jian teaches, para. 5, “The UE collects and stores related measurement information according to the logged MDT configuration only in the idle state”.
Dudda and Jian are analogous because they pertain to the field of wireless communication and, more specifically, to transmission parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jian in the system of Dudda so the terminal minimize the connection state mode in the wireless communication system. The motivation for doing so would have been to improve the energy consumption of the terminal.
Regarding claim 3 Dudda disclose wherein the configuration information is included in a system broadcast message or an RRC connection release message para. 8, “RRC_IDLE, mobility is handled by UE-based cell-selection, where a nomadic UE 102, 202 selects the “best” cell to camp on, based e.g. on various specified criteria and parameters that are broadcasted in the cells”.  
 claim 4 Dudda disclose further comprising: after measuring the at least one network resource in the RRC idle mode, sending, by the terminal device, a measurement report to the network device para. 6, “The source eNodeB 104 sends in a first step 1 management control information to the user equipment 102, which in turn sends corresponding measurement reports in a step 2 to the source eNodeB 104”, wherein the measurement report comprises identification (ID) information and the measurement result para. 148, “Latest or historic measurement results for other serving cells. RSRP, RSRQ, etc., cell identifiers for the respective measurements”
Regarding claim 5 Dudda disclose wherein the measurement result satisfies a preset condition.  para. 8, “For example, various cells or frequency layers could be prioritized over other, such that the UE 102, 202 tries to camp on a particular cell as long as the measured quality of a beacon or pilot in that cell is a threshold better than some other beacon or pilot received from other cells”.  
Regarding claim 8 Dudda disclose wherein the configuration information further comprises at least one of the following information: the preset condition, bandwidth information of the at least one network resource, and identification (ID information of the at least one network resource para. 5, “The network, i.e. the LTE radio base station (called evolved Node Base station (eNodeB or eNB), respectively, in E-UTRAN) configures various measurement events, thresholds etc. based on which the UE then sends reports to the network”. The configuration events can include known 
Regarding claim 9 Dudda disclose wherein the preset condition is satisfied if the measurement result is greater than a preset threshold para. 7, “the user equipment 202 performs in a step 212 an A3 event in which a signal strength or signal quality of the target eNodeB 208 may be detected to be better compared to a signal strength or signal quality of the source eNodeB 204, respectively, and accordingly reports in a step 214 a measurement report to the source eNodeB 204”.  
Regarding claim 12 the limitations of claim 12 are rejected in the same manner as analyzed above with respect to claim 1.
Regarding claim 13 Dudda disclose wherein the configuration information is included in a system broadcast message or an RRC connection release message para. 8, “RRC_IDLE, mobility is handled by UE-based cell-selection, where a nomadic UE 102, 202 selects the “best” cell to camp on, based e.g. on various specified criteria and parameters that are broadcasted in the cells”.
Dudda do not specifically disclose wherein the configuration information instruct the terminal device to measure the at least network resource in the RRC idle mode. However Jian teaches, para. 5, “The UE collects and stores related measurement information according to the logged MDT configuration only in the idle state.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jian in the system of Dudda so the terminal minimize the connection state mode in the wireless communication system. The motivation for doing so would have been to improve the energy consumption of the terminal.
Regarding claim 14 the limitations of claim 14 are rejected in the same manner as analyzed above with respect to claim 4.
Regarding claim 15 Dudda disclose wherein after the receiving, by the network device, a measurement report sent by the terminal, the method further comprises: selecting, by the network device according to the measurement report, at least one to-be-measured object and adding the at least one to-be-measured object as a secondary resource of the terminal. However Dudda teach para. 31, “In addition to the anchor 304a, the UE 302 may be connected to one or several booster nodes 304b for added user plane support. In this respect, the term "booster" may denote that a performance of a UE in terms of its data peak rate may be improved, since user plane data may be additionally transmitted via the booster”.
Claim 16 recites an apparatus corresponding to the method of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1.
Regarding claims 18-20 the limitations of claims 18-20, respectively are rejected in the same manner as analyzed above with respect to claims 3-5, respectively.
Claim 21 recites an apparatus corresponding to the method of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1.
Regarding claim 23 Dudda disclose the operations further comprising: before receiving the measurement report, sending a request message to request the terminal device to send the measurement report, wherein the measurement report comprises a measurement result that satisfies a preset condition para. 7, Fig. 2, “subsequent to a step 210, in which a measurement configuration is sent from the source eNodeB 204 to the user equipment 202, the user equipment 202 performs in a step 212 an A3 event in which a signal strength or signal quality of the target eNodeB 208 may be detected to be better compared to a signal strength or signal quality of the source eNodeB 204, respectively, and accordingly reports in a step 214 a measurement report to the source eNodeB 204”. 
Regarding claims 22 and 24 the limitations of claims 22 and 24, respectively are rejected in the same manner as analyzed above with respect to claims 13 and 15, respectively. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a .

/RR/
Examiner, Art Unit 2471
 

/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471